         Case 1:21-cv-03446-PKC Document 16 Filed 04/30/21 Page 1 of 5




                                         April 30, 2021



Via CM/ECF

The Honorable P. Kevin Castel
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:     Associated Newspapers Ltd. v. Google LLC, No. 1:21-cv-03446 (PKC)

Dear Judge Castel:

       I write on behalf of plaintiffs Associated Newspapers Ltd. and Mail Media, Inc. (“Daily
Mail”) in response to defendants Google LLC and Alphabet Inc.’s (“Google”) letter motion for a
60-day extension to answer Daily Mail’s complaint and an adjournment of the initial pretrial
conference. See ECF No. 13 (“Ltr.”). Google’s current deadline to respond to the complaint is
May 12, 2021, and the Court has scheduled the initial pretrial conference for June 14, 2021.

       Daily Mail is an online news publisher. In 2011, when Daily Mail opened its New York
headquarters, it overtook The New York Times as the world’s most popular English-language
newspaper website. As described in our complaint, ECF No. 1, and in the fifteen-State
complaint Google cites in its letter, State of Texas v. Google LLC, 20-cv-00957 (E.D. Tex.
Dec. 16, 2020), Google monopolizes the advertising services Daily Mail needs to fund its
operations. The result is ongoing financial and competitive injury to Daily Mail in millions of ad
auctions every day.

        Google seeks an additional 60 days to respond for two reasons. First, Google claims it
needs more time to “analyze and respond” to Daily Mail’s complaint. Ltr. at 1. But Google now
twice has answered the complaint in Texas v. Google, ECF Nos. 67 (130 pages), 96 (166 pages),
which Google identifies as “shar[ing] many of the same allegations regarding the same Google
products and services and the same alleged conduct,” Ltr. at 1-2. Google responded to the
States’ complaint in 68 days. Google then responded to the States’ amended complaint in 22
days. Google does not explain why it now needs another 81 days to “analyze and respond” to
Daily Mail’s claims.
         Case 1:21-cv-03446-PKC Document 16 Filed 04/30/21 Page 2 of 5




The Honorable P. Kevin Castel
April 30, 2021
Page 2


       Second, Google has petitioned the Judicial Panel on Multidistrict Litigation to create an
MDL including this action, Texas v. Google, and others. See Ltr. at 2; Ex. A (Mem. in Support
of Mot. to Transfer, In re: Digital Advert. Antitrust Litig., Pending No. 37 (J.P.M.L. Apr. 30,
2021), ECF No. 1-1. According to Google, because multiple publishers have been harmed by its
conduct, it would be “[in]appropriate to give one set of plaintiffs an advantage over others in
terms of the timing of discovery.” Ltr. 2. But merely filing an MDL petition is not grounds for
an extension. See Quinn v. J.P.Morgan Chase Bank, N.A., 2020 WL 3472448, at *1 (S.D.N.Y.
June 24, 2020) (denying stay where “the JPML has not yet even calendared the petition for
argument”).

         Daily Mail does not oppose Google’s request for a 60-day extension, but it respectfully
requests the Court to order Google to make an initial production of discovery in the interim. See
Fed. R. Civ. P. 26(d)(1) (court may order discovery before Rule 26(f) conference). Google
should reproduce to Daily Mail the documents it already has produced to the plaintiffs in Texas
v. Google. This is not “open[ing] up discovery,” as Google asserts, but a simple and targeted
request that Google reproduce documents it already has produced to the plaintiffs in what Google
believes is a related case. Google’s statement that it has “not produced any documents in that
case” is also incorrect. Google produced documents to the plaintiffs in Texas v. Google pursuant
to civil investigative demands issued by the plaintiffs in advance of the litigation. See Ex. B
(9/9/2019 CID); Ex. C (6/22/2020 CID). The Texas v. Google complaint is based on those
documents. See Am. Compl., ¶¶ 125, 131, 141, 149-155, 241, 270, 279, Texas v. Google, ECF
No. 77. Google told the district judge in the Eastern District of Texas that it produced
documents from over 150 employees. See Ex. D (3/18/2021 Tr.) at 49:17-23.

        The documents that Google already has produced to the plaintiffs in Texas v. Google are
directly relevant to Daily Mail’s complaint. Google should reproduce these same documents to
Daily Mail expeditiously. See, e.g., Case Management Order, Klein v. Facebook, Inc., No.
5:20-cv-08570-LHK (N.D. Cal. Apr. 2, 2021) , ECF No. 82 (ordering, prior to the entry of a
protective order or a 26(f) conference, defendant to “produce to Plaintiffs the documents
[Defendant] produced to the Federal Trade Commission and the United States House of
Representatives within 30 days”). Indeed, Google already has Daily Mail’s documents that
Daily Mail produced to the plaintiffs in Texas v. Google, in response to two CIDs from Texas.
         Case 1:21-cv-03446-PKC Document 16 Filed 04/30/21 Page 3 of 5




The Honorable P. Kevin Castel
April 30, 2021
Page 3

       The table below sets forth several examples of CID requests that correspond directly to
Daily Mail’s allegations:

  Daily Mail                                        States’ Sept. 2019       States’ June 2020
                       Subject Description
 Compl. Para.                                              CID                      CID
    102-104        Hashing User IDs                                                  13
                                                                             21(b), 21(e), 21(h),
      93-95        Google Ad Manager                         6
                                                                                    21(i)
                                                                             21(a), 21(c), 21(e),
      85-92        DoubleClick for Publishers               15
                                                                                21(h), 21(i)
                                                                             21(a), 21(c), 21(h),
      85-92        DoubleClick Ad Exchange                 21-24
                                                                                    21(i)
      86-87        Google Ads                                                  21(h), 21(j), 70
      41-43        Dynamic Allocation                      31-35                     20
 44-47 105-112     Last Look                                                17, 20, 21(d), 42, 43
                   Enhanced Dynamic
    113-117                                                36-38                     20
                   Allocation
    118-120        Project Bernanke                                               14, 73-74
      96-97        Header Bidding                          39-40                   20, 31
    121-127        Average Revenue Share                                             27
    139-151        Unified Pricing Rules                                      18, 34, 54-57, 62
 48-52 146-149     Minimum Bid to Win                                        14, 16, 21(d), 21(i)
    161-170        Accelerated Mobile Pages         60-68, 73-80, 84-85         80-81, 83-88
    155-159        Privacy Sandbox/Chrome                  91-92                   13, 92
      53-70        Market Definition                        96                       111

        Google objects to this initial production because “it is far from settled whether and where
this case will be proceeding.” Ltr. at 2. As to “whether” this case will proceed, there is no
reason to doubt that Daily Mail’s case will go forward. Google seeks to consolidate this case
with Texas v. Google, which it twice has answered rather than moved to dismiss. Even a filed
motion to dismiss would not merit a stay of discovery. E.g., In re Currency Conversion Fee
Antitrust Litig., 2002 WL 88278, at *1 (S.D.N.Y. Jan. 22, 2002) (“imposition of a stay is not
appropriate simply on the basis that a motion to dismiss has been filed”).
          Case 1:21-cv-03446-PKC Document 16 Filed 04/30/21 Page 4 of 5




The Honorable P. Kevin Castel
April 30, 2021
Page 4

         As to “where” this case will proceed, the possibility that the JPML might centralize this
case with other publisher complaints against Google is not a reason to stop discovery entirely.
See JPML Rule 2.1(d) (“The pendency of a motion . . . before the Panel pursuant to 28 U.S.C.
§ 1407 does not affect or suspend orders and pretrial proceedings in any pending federal district
court action and does not limit the pretrial jurisdiction of that court.”). The discovery that Daily
Mail seeks — reproduction of documents produced in response to a governmental investigation
— is discovery that all plaintiffs in any eventual MDL would seek. There is no risk of wasteful
efforts in starting that discovery now.

      Further, as Judge Rakoff recently explained in Quinn, limited, initial discovery during the
pendency of an MDL petition is helpful to the resolution of any MDL:

       Contrary to speculations often voiced, this Court’s prior experience in presiding
       over MDL cases has shown that, if one or more parties has moved forward in
       individual proceedings prior to consolidation, the MDL judge actually benefits.
       This is because the preliminary disputes arising in these earlier proceedings enable
       the MDL judge to quickly learn what kinds of discovery and other pre-trial issues
       are likely to arise in the now-centralized cases, and, more generally, to get a feel
       for what these cases are really about.

Id. at *2. Thus, far from being “[in]appropriate” (as Google claims), early discovery in cases
that may proceed to an MDL “helps to move the cases forward.” Id.

        Finally, any MDL is reasonably likely to be assigned to this Court. Cf. Quinn, 2020 WL
3472448, at *1 (denying stay where “significant time would have been totally wasted if a stay
had been granted” and an MDL ultimately was not assigned to a different forum). Google has
acknowledged that much of its conduct occurred here, see Mot. to Transfer at 4-5, Texas v.
Google, ECF No. 28, and that the largest share of its witnesses is located here, see Ex. D at
49:17-50:2. Many of Google’s rivals, and many of America’s largest publishers (including Daily
Mail’s U.S. operations), also are or were headquartered in this District. See Compl., ¶ 8, ECF
No. 1. Google’s motion for an MDL in the Northern District of California ignores these facts
and focuses on the number of cases filed in that District. See Ex. A at 2. But the publishers that
filed in California did so only because of forum-selection clauses, which do not determine the
MDL forum. See, e.g., In re Park West Galleries, Inc., Mktg. and Sales Practices Litig., 655 F.
Supp. 2d 1378, 1379 (J.P.M.L. 2009) (“Contractual forum selection clauses . . . do not limit the
Panel’s authority with respect to the selection of a transferee district.”) (cleaned up). Google
recognizes that almost all of these plaintiffs have little connection to California. Of the “more
than 70 plaintiffs” Google identifies, it admits that only “[t]hree named plaintiffs” reside in
California. Ex. A at 9, 17.

                                  *               *              *
         Case 1:21-cv-03446-PKC Document 16 Filed 04/30/21 Page 5 of 5




The Honorable P. Kevin Castel
April 30, 2021
Page 5


        Daily Mail does not oppose Google’s request for a 60-day extension, but it respectfully
requests that the Court order Google to reproduce to Daily Mail the above-identified documents
that Google already has produced to the plaintiffs in Texas v. Google. Daily Mail has offered to
agree to the protective order that Google and the United States agreed to in the antitrust case
pending in the D.C. district court, see United States v. Google, No. 1:20-cv-03010-APM (Jan. 21,
2021), ECF No. 98, and Daily Mail would not object to Google’s counsel in this case having
simultaneous access to Daily Mail’s documents that have been produced in Texas v. Google.

                                                   Respectfully submitted,

                                                   /s/ John Thorne

                                                   John Thorne
                                                   Counsel for Plaintiffs

Attachments



cc:   All Counsel of Record (via CM/ECF)
